Citation Nr: 1411269	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-12 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in Huntington, West Virginia.  The file was later transferred to the RO in Detroit, Michigan.

In his substantive appeal submitted in April 2011, the Veteran requested a videoconference hearing before the Board; however, in subsequent correspondence received February 2014, the Veteran requested cancellation of the hearing request.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e) (2013).


FINDING OF FACT

In February 2014, prior to the promulgation of a decision in the current appeal, the Veteran informed the Board that he had received a rating with which he was satisfied and no longer needed to file an appeal.  The only appeal of record at the time of the writing is the present claim.    


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to service connection for sleep apnea, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2013).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2013).  

In a written statement submitted in February 2014, the Veteran, reported that he had received a rating with which he was satisfied and that he no longer needed to file an appeal.  Specifically, he wrote: "[a]t this time I have received a rating which I am satisfied with....I no longer need to file an appeal." 

The only issue on appeal at the time was entitlement to service connection for sleep apnea.  A reasonable reading of this correspondence is that the Veteran desires to withdraw his claim for service connection of sleep apnea.  In view of his expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over the withdrawn issue; and, as such, his appeal is dismissed.  



ORDER

The claim of entitlement to service connection for sleep apnea is dismissed without prejudice.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


